 1
                     IN THE UNITED STATES DISTRICT COURT
 2
                         FOR THE DISTRICT OF MONTANA
 3                           GREAT FALLS DIVISION

 4
      INDIGENOUS ENVIRONMENTAL                     CV 17-29-GF-BMM
 5    NETWORK, et al.,
 6
                                                   STIPULATED SETTLEMENT
                  Plaintiffs,                      AGREEMENT ON PLAINTIFFS
 7    v.                                           INDIGENOUS
                                                   ENVIRONMENTAL NETWORK
 8    UNITED STATES DEPARTMENT OF                  ET AL.’S MOTION FOR
      STATE, et al.,                               ATTORNEYS’ FEES AND COSTS
 9

10                Defendants,
      and
11
      TRANSCANADA KEYSTONE
12    PIPELINE, et al.,
13
                  Defendant-Intervenors.
14

15
            Defendants U.S. Department of State, Secretary of State Mike Pompeo, U.S.
16

17   Fish and Wildlife Service, Director of the U.S. Fish and Wildlife Service Aurelia

18   Skipwith, and Secretary of the Interior David Bernhardt (collectively
19
     “Defendants”) and Plaintiffs Indigenous Environmental Network and North Coast
20
     Rivers Alliance (collectively, “Plaintiffs”), by and through their undersigned
21
     counsel, hereby stipulate and agree as follows:
22

23

24                                            1
 1         1. Plaintiffs have submitted a motion for attorneys’ fees and costs pursuant
 2
     to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. See Plaintiffs’
 3
     Motion for Attorneys’ Fees and Costs Under EAJA, ECF No. 265.
 4
           2. For purposes of settlement only and without conceding liability for
 5
     attorneys’ fees and costs, Defendants agree to pay Plaintiffs a total of five hundred
 6

 7   and seventy-five thousand dollars ($575,000.00) in full and complete satisfaction

 8   of Plaintiffs’ EAJA claim and any and all potential claims that Plaintiffs may have
 9
     for attorneys’ fees and costs associated with this case.
10
           3. Payment(s) of the settlement funds shall be accomplished by electronic
11
     funds transfer into the lawyer trust account of Stephan C. Volker. Within twenty
12
     (20) days of entry of an order approving this Agreement, Plaintiffs will provide
13

14   Defendants with the necessary account information to effectuate this payment,

15   including: the payee’s bank account number, account type, bank routing, and
16
     transit number and the payee’s tax identification number.
17
           4. Defendants agree to submit all necessary paperwork for the processing of
18
     the payment described in Paragraph 2 above to the Department of the Treasury’s
19
     Judgment Fund Office, pursuant to 16 U.S.C. § 1540(g)(4) and to the appropriate
20

21   federal agency authorities within twenty (20) business days of receiving the

22   information necessary for processing the electronic funds transfer described in
23
     Paragraph 2 above. Plaintiffs and Plaintiffs’ counsel agree to hold the United States
24                                             2
 1   harmless in any litigation, further suit, or claim arising from the authorized transfer
 2
     of the agreed-upon settlement amount.
 3
           5. Plaintiffs agree that receipt of the payment described in Paragraph 2
 4
     operates as a waiver and release of any and all claims for attorneys’ fees and costs
 5
     associated with this case. Plaintiffs further agrees that all claims Plaintiffs may
 6

 7   have for attorneys’ fees, costs, and expenses associated with this case shall be

 8   dismissed with prejudice upon entry of the proposed order approving this
 9
     Stipulated Settlement.
10
           6. By this stipulation, Defendants do not waive any right to contest fees
11
     claimed by Plaintiffs or Plaintiffs’ counsel, in any future litigation, or continuation
12
     of the present action. Further, this stipulation as to attorneys’ fees and costs has no
13

14   precedential value and shall not be used as evidence in any other attorneys’ fees

15   litigation against the United States.
16
           7. The United States may offset the payment amount to account for any
17
     delinquent debts owed by the Plaintiffs to the United States. See 31 U.S.C. § 3711,
18
     3716; 26 U.S.C. § 6402(d); 31 C.F.R. §§ 285.5, 901.3; Astrue v. Ratliff, 560 U.S.
19
     586 (2010).
20

21         8. This Settlement Agreement is the result of compromise and settlement,

22   and it is based on and limited solely to the facts involved in this case. It does not
23

24                                              3
 1   represent an admission, by any Party, to any fact, claim, or defense concerning any
 2
     issue in this case.
 3
            9. This Settlement Agreement has no precedential value and shall not be
 4
     used as evidence either by Plaintiffs or Defendants in any other litigation between
 5
     them except as necessary to enforce the terms of this Agreement.
 6

 7          10. Nothing in this Stipulation shall be interpreted as, or shall constitute, a

 8   commitment or requirement that Defendants are obligated to pay funds exceeding
 9
     those available, or take any action in contravention of the Anti-Deficiency Act, 31
10
     U.S.C. §1341, or any other appropriations law.
11
            11. This document sets forth the entire Stipulated Settlement of the Parties
12
     for the settlement of the request for attorneys’ fees, costs, and expenses. All
13

14   previous understandings, agreements, and communications prior to the date hereof,

15   whether express or implied, oral or written, relating to the subject matter of this
16
     Stipulated Settlement, are fully and completely extinguished and superseded by
17
     this Stipulated Settlement. No modification of this Stipulated Settlement shall be
18
     valid unless expressly consented to in writing by all the parties.
19
            12. The terms of this Stipulated Settlement shall become effective upon the
20

21   Court’s approval of this stipulation.

22          13. This Stipulated Agreement shall be governed by and construed under
23
     federal law.
24                                              4
 1         14. The undersigned representatives of the Parties certify that they are fully
 2
     authorized by the party or parties whom they represent to enter into the terms and
 3
     conditions of this Stipulated Agreement and to legally bind the parties to it.
 4

 5
           Accordingly, the Parties jointly and respectfully request entry of this
 6

 7   stipulation via the attached proposed order.

 8

 9
           Respectfully submitted this 30th day of January, 2020,
10
                                      PRERAK SHAH
11                                    Acting Deputy Assistant Attorney General
                                      United States Department of Justice
12                                    Environment and Natural Resources Division
13
                                      SETH M. BARSKY, Section Chief
14
                                      /s/ Bridget Kennedy McNeil____________
15                                    BRIDGET KENNEDY McNEIL (CO Bar 34299)
                                      Senior Trial Attorney
16
                                      Wildlife and Marine Resources Section
17                                    999 18th St., South Terrace, Suite 370
                                      Denver, CO 80202
18                                    Ph: (303) 844-1484; Fax: (303) 844-1350
                                      bridget.mcneil@usdoj.gov
19
                                      /s/ Luther L. Hajek__________________
20
                                      LUTHER L. HAJEK (CO Bar 44303)
21                                    Trial Attorney
                                      Natural Resources Section
22                                    999 18th Street, South Terrace, Suite 370
                                      Denver, CO 80202
23
                                      Ph: (303) 844-1376; Fax: (303) 844-1350
24                                             5
 1   luke.hajek@usdoj.gov
 2
     Attorneys for Defendants
 3
     PATTEN, PETERMAN,
 4   BEKKEDAHL & GREEN, PLLC

 5   /s/ James A. Patten_____________
     JAMES A. PATTEN
 6
     Suite 300, The Fratt Building
 7   2817 Second Avenue North
     Billings, Montana 59101-2041
 8   Ph: 406-252-5800
     LAW OFFICES OF STEPHAN C. VOLKER
 9

10   /s/ Stephan C. Volker________________
     STEPHAN C. VOLKER (CA Bar 63093)
11   1633 University Avenue
     Berkeley, California 94703
12   Ph: 510-496-0600
     svolker@volkerlaw.com
13

14   Attorneys for Plaintiffs INDIGENOUS
     ENVIRONMENTAL NETWORK and NORTH
15   COAST RIVERS ALLIANCE
16

17

18

19

20

21

22

23

24           6
 1                           CERTIFICATE OF SERVICE
 2
           I hereby certify that on January 30, 2020, a copy of the foregoing motion
 3
     was served on all counsel of record via the Court’s CM/ECF system.
 4

 5                                  /s/ Luther L. Hajek
                                    LUTHER L. HAJEK
 6
                                    U.S. Department of Justice
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24                                           7
